Citation Nr: 0926406	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for 
gastrointestinal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to 
September 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable 
rating for his GERD.  The Veteran claims his symptoms are 
more severe than contemplated by a noncompensable rating.  

The Veteran was afforded a general VA compensation and 
pension (C&P) examination in May 2008 to assess his claims of 
entitlement to service connection including his claim of 
GERD.  During the course of the examination, the Veteran 
denied experiencing nausea, vomiting, diarrhea, constipation, 
hemorrhoids, and hernia.  However, he stated he received 
continuous treatment for GERD.  The Veteran was not afforded 
a gastrointestinal examination.  In August 2008 the Veteran 
visited the emergency room for chest pains.  He claimed his 
symptoms were non-responsive to his medications and had 
lasted for one or two days.  He again denied having symptoms 
of nausea and dyspnea.  In December 2008 the Veteran 
submitted his substantive appeal stating that he has 
recurrent epigastric distress, regurgitation with substernal 
pains, burping, and nausea.  

While the Veteran denied experiencing GERD symptoms during 
his C&P exam, he later claimed in his substantive appeal that 
he was regularly experiencing the symptoms.  Additionally, 
the Veteran's complaints of chest pains and GERD during the 
emergency room visit indicate that his condition may be 
worsening.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

The Veteran stated during his C&P examination that he 
continues to seek treatment for GERD.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2008).  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the U.S. Court of Appeals for Veterans 
Claims held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.

The claims folder contains VA treatment records through 
January 2008 and private treatment records through August 
2008.  Upon remand, any relevant treatment records, dated 
since January 2008 and August 2208, should be sought, and 
associated with the claims file providing the Veteran 
provides the appropriate authorization forms and prior to the 
VA examination.

Accordingly, the case is REMANDED via the AMC for the 
following action:

1.  Request all VA treatment records 
pertaining to the Veteran dated since 
January 2008.

2.  Request that the Veteran identify any 
other outstanding treatment records.  The 
RO should obtain any records identified by 
the Veteran and associate these records 
with the file, provided that the Veteran 
provides the necessary information to 
obtain those records and any required 
authorization forms.

3.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
gastrointestinal VA medical examination to 
determine the nature, extent, and severity 
of his GERD.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  All indicated tests and studies 
should be performed.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached 
in a legible report.

4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




